FIRST JUDICIAL DISTRICT
                                                               THIRD DIVISION
                                                               March 16, 2011


No. 1-10-2900

                                                       )       APPEAL FROM THE
                                                       )       CIRCUIT COURT OF
THE PEOPLE ex rel. ANITA ALVAREZ,                      )       COOK COUNTY
State's Attorney of Cook County,                       )
        Plaintiff-Appellee,                            )
                                                       )       No. 10 CH 9953
                v.                                     )
                                                       )
                                                       )       HONORABLE
KEITH PRICE,                                           )       MARK A. BALLARD,
     Defendant-Appellant.                              )       JUDGE PRESIDING.

       JUSTICE STEELE delivered the judgment of the court, with opinion.
       Presiding Justice Quinn and Justice Neville concurred in the judgment and opinion.

                                           OPINION

       Defendant Keith Price appeals an order of the circuit court of Cook County granting

summary judgment to the plaintiff People of the State of Illinois on its quo warranto complaint,

ousting Price from three public offices. Price argues that the circuit court erred in: (1) granting

summary judgment on the State's amended complaint; (2) granting the State leave to intervene;

and (3) denying Price's motion to dismiss under section 2-615 of the Illinois Code of Civil

Procedure (Code) (735 ILCS 5/2-615 (West 2008)). We conclude: (1) the conflicting duties of

Price's offices render those offices incompatible; (2) the circuit court properly granted leave to

intervene; and (3) the pleading requirements for quo warranto are such that the circuit court

properly refused to dismiss the State's amended complaint. Accordingly, we affirm.1

       1
           John Doe and Brenda L. Thompson were previously plaintiffs in this case, but they were

dismissed by the circuit court and are not parties to this appeal.
1-10-2900




                                          BACKGROUND

       The record on appeal discloses the following facts. In May 2007, Price assumed the

offices of alderman for the sixth ward of Harvey, Illinois, board member of Harvey School District

152, and commissioner of the Harvey Park District, each of which has an elected four-year term.

In May 2009, Price assumed the office of Harvey library district board member, which has an

elected six-year term.

       On March 10, 2010, John Doe, as a Harvey resident and taxpayer, filed a petition

sounding in quo warranto. Doe sought Price's removal from the office of park district

commissioner, claiming that the office was incompatible with Price's position as an alderman. On

April 1, 2010, with leave of court, Doe filed an amended quo warranto petition, adding Brenda L.

Thompson, another Harvey resident and taxpayer, as a petitioner.

       On April 13, 2010, the State petitioned the circuit court for leave to intervene and file an

amended complaint. The State argued that Doe filed his petition without requesting that the

State's Attorney or Attorney General bring suit, or obtaining their refusal to sue, as required by

Illinois law. See 735 ILCS 5/18-102 (West 2008). The State also noted that Doe failed to bring

the action in the name of the State, as required by Illinois law. See 735 ILCS 5/18-103 (West

2008). Accordingly, the State sought leave to intervene as a matter of right and file an amended

complaint to correct the deficiencies in Doe's filings.

       On April 14, 2010, Price filed his appearance and a motion to dismiss Doe's petition

pursuant to section 2-619 of the Code (735 ILCS 5/2-619 (West 2008)), arguing that Doe and

                                                  -2-
1-10-2900


Thompson had failed to request the State's Attorney or Attorney General to bring suit, or to

obtain their refusal to sue. On May 24, 2010, following a hearing and argument from the parties

on the matter, the circuit court entered an order: (1) granting the State's petition for leave to

intervene and file an amended complaint; and (2) dismissing Doe's complaint with prejudice. The

State filed its amended complaint the same day.

       On June 21, 2010, Price filed a motion to dismiss the State's complaint pursuant to section

2-615 of the Code (735 ILCS 5/2-615 (West 2008)), arguing that the State failed to properly

allege that his offices were incompatible. On June 28, 2010, the circuit court denied Price's

motion to dismiss.

       On July 29, 2010, Price filed an answer and affirmative defenses to the State's complaint,

denying any incompatibility in his offices and claiming the action was barred by equitable estoppel

and laches.

       The same day, the State filed a motion for summary judgment on its amended complaint,

seeking to oust Price from his offices as alderman, school board member and park district

commissioner. The State argued that the offices of alderman and school board member are

incompatible because: (1) a city council may allocate revenue-sharing funds to a school district,

while a school board member has the duty to provide revenue to maintain the schools; and (2) a

city and school district may contract with each other for property transactions, traffic regulation

and fire protection. The State then argued that the offices of alderman and park district

commissioner are incompatible because a city and park district may engage in a variety of real

estate transactions, including joint and cooperative arrangements. Lastly, the State then argued

                                                  -3-
1-10-2900


that the offices of park district commissioner and library district board member are incompatible,

again because the two entities may be involved in real estate transactions and projects, particularly

in light of the Libraries in Parks Act (75 ILCS 65/1 et seq. (West 2008)).

        On September 1, 2010, Price filed his response to the motion for summary judgment.

Price argued that the State failed to allege any facts showing any incompatibility of his offices, or

to identify any specific recusal, action or inaction on his part demonstrating an incompatibility of

offices. Price also argued that there was no division of loyalty on his part because all of his

offices served the citizens of Harvey.

        On September 24, 2010, following a hearing and argument on the matter, the circuit court

granted the State's motion for summary judgment, ousting Price from his offices as alderman,

school board member and park district commissioner. On September 28, 2010, Price filed a timely

notice of appeal to this court.

                                            DISCUSSION

        On appeal, Price argues that the circuit court erred in (1) granting summary judgment on

the State's amended complaint, (2) granting the State leave to intervene, and (3) denying Price's

section 2-615 motion to dismiss. We address Price's arguments in turn.

                                      I. The Summary Judgment

        Summary judgment is appropriate where "the pleadings, depositions, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to any material fact

and that the moving party is entitled to a judgment as a matter of law." 735 ILCS 5/2-1005(c)

(West 2008). In a proper case, a quo warranto action may be decided by summary judgment.

                                                  -4-
1-10-2900


See People ex rel. Smith v. Brown, 356 Ill. App. 3d 1096, 1101-02, 828 N.E.2d 306, 310-11

(2005). Appellate review of a summary judgment is de novo. Arangold Corp. v. Zehnder, 204

Ill. 2d 142, 146, 787 N.E.2d 786, 789 (2003).

       The primary question is whether Price's offices were incompatible. Public offices are

considered incompatible when "the written law of a state specifically prohibits the occupant of

either one of the offices in question from holding the other and, also, where the duties of either

office are such that the holder of the office cannot in every instance, properly and fully, faithfully

perform all the duties of the other office." (Internal quotation marks omitted.) People v. Claar,

293 Ill. App. 3d 211, 215, 687 N.E.2d 557, 560 (1997) (quoting People ex rel. Myers v. Haas,

145 Ill. App. 283, 286 (1908)). As this court explained in Claar:

       "Incompatibility [of offices] is said to be found in the character of the offices and their

       relation to each other, in the subordination of the one to the other, and in the nature of the

       duties and functions which attach to them. In this regard, it has been said that, in

       determining whether incompatibility exists, the test is incompatibility in the functions or

       duties of office rather than a mere possibility of a conflict of interest. Offices are generally

       considered incompatible where such duties and functions are inherently inconsistent and

       repugnant, so that because of the contrariety and antagonism which would result from the

       attempt of one person to discharge faithfully, impartially, and efficiently the duties of both

       offices, considerations of public policy render it improper for an incumbent to retain both."

       (Internal quotation marks omitted.) Claar, 293 Ill. App. 3d at 216-17, 687 N.E.2d at

       560-61 (1997) (quoting 63C Am. Jur. 2d Public Officers and Employees §58 at 501-02

                                                  -5-
1-10-2900


       (1997)).

Although the Claar court noted there must be more than a "mere possibility" of a conflict of

interest, the Illinois Supreme Court has ruled the offices of township assessor and Du Page

County board member are incompatible based on the possibility of a conflict of interest. People

ex rel. Fitzsimmons v. Swailes, 101 Ill. 2d 458, 469, 463 N.E.2d 431, 436 (1984). Thus, instead

of examining whether there has been an actual conflict in the two offices in which a person is

serving, Illinois courts look to whether there will eventually be a conflict. People ex rel. Barsanti

v. Scarpelli, 371 Ill. App. 3d 226, 233, 862 N.E.2d 245, 251-52 (2007) (and cases cited therein).

       For example, in People ex rel. Smith v. Brown, 356 Ill. App. 3d 1096, 828 N.E.2d 306

(2005), this court addressed whether the positions of alderman and park commissioner are

incompatible. This court noted that the Illinois Attorney General had opined that the positions of

park district president and municipal alderman were incompatible, reasoning that the statutory

contractual relations that may exist between a park district and a municipality would restrict a

dual officeholder who "could not fully represent the interest of both governmental units when

those units contract with each other." (Internal quotation marks omitted.) Brown, 356 Ill. App.

3d at 1099, 828 N.E.2d at 308 (quoting 1985 Ill. Att’y Gen. Op. 85-015, at 2-3). The Brown

court then cited a number of statutes pursuant to which a park district and a municipality may

enter into contracts with one another. Brown, 356 Ill. App. 3d at 1099, 828 N.E.2d at 309. The

court concluded that "the existence of this myriad of possible relationships creates a potential for

a conflict of duties that would result in incompatibility of offices." Brown, 356 Ill. App. 3d at

1100, 828 N.E.2d at 309; see Scarpelli, 371 Ill. App. 3d at 233, 862 N.E.2d at 251 (following

                                                 -6-
1-10-2900


Brown in analyzing compatibility of township park district commissioner and village trustee

offices).

        In this case, the circuit court followed the reasoning of Brown and Scarpelli. The State's

motion for summary judgment cited a number of statutes creating the types of relationships

between an alderman and a school board member found incompatible in those cases. See 65

ILCS 5/11-45-15 (West 2008) (authorizing municipalities and school districts to contract for the

transfer, sale or lease of real property); 105 ILCS 5/10-22.42 (West 2008) (contracting for traffic

regulation in parking areas); 65 ILCS 5/11-6-2 (West 2008) (contracting for fire protection). The

State also argued that a conflict existed between an alderman's duties in voting on the allocation

of revenue-sharing funds to a school district (30 ILCS 115/3 (West 2008)) and a school board

member's duty to provide revenue to maintain the schools (105 ILCS 5/10-20.3 (West 2008)).

See 1985 Ill. Att’y Gen. Op. 85-019. The circuit court relied on the statutes specifically cited in

Brown to conclude that the offices of alderman and park district commissioner were incompatible.

See Brown, 356 Ill. App. 3d at 1099, 828 N.E.2d at 309. Similar relationships arise when

considering the positions of a park district commissioner and a library district board member.

See, e.g., 75 ILCS 65/1 et seq. (West 2008) (the Libraries in Parks Act).

        Price argues that Brown and Scarpelli are distinguishable, because this court considered

actual conflicts of interest that resulted in recusals or abstentions in those cases. Price is correct

to note that the need for recusal in specific instances is " 'compelling proof' " that incompatibility

exists. Brown, 356 Ill. App. 3d at 1100, 828 N.E.2d at 309 (quoting Rogers v. Village of Tinley

Park, 116 Ill. App. 3d 437, 446, 451 N.E.2d 1324, 1330 (1983)). However, as noted earlier,

                                                  -7-
1-10-2900


incompatibility does not require a showing of an actual conflict. Scarpelli, 371 Ill. App. 3d at

233, 862 N.E.2d at 251-52 (and cases cited therein). Rather, it is the nature of the duties and

functions of the offices that control the analysis.

        Price also argues that Brown and Scarpelli are distinguishable, because those cases

involved offices serving different constituencies, e.g., county and city or township and village,

whereas his offices all serve constituents in Harvey. Neither Brown nor Scarpelli relies on such a

distinction. Moreover, the fact that Price's various offices are located within the jurisdictional

boundaries of Harvey does not establish a unity of interest. For example, Price offered no

evidence or claim that the interests of the sixth ward are always the same as the interests of

Harvey School District 152. Price also offered no evidence or claim that lesser bodies like a

school district, a park district and a library district do not have competing interests. In sum, Price

established no genuine issue of material fact on this issue.

        Lastly, Price argues that summary judgment was improper because he raised genuine

issues of material fact in his answer and affirmative defenses, particularly the defenses of equitable

estoppel and laches, to which the State failed to respond. However, as the State correctly notes,

the defenses of laches and estoppel are generally unavailable where an information or complaint in

quo warranto is filed by the proper legal officer of the People and the public interest is involved.

People ex rel. Phelps v. Kerstein, 413 Ill. 333, 342, 108 N.E.2d 915, 919 (1952). An exception is

made for laches, however, if, as a result of inexcusable delay and public acquiescence, a judgment

of ouster would result in great public inconvenience and detriment. Scarpelli, 371 Ill. App. 3d at

235, 862 N.E.2d at 252-253. Price claimed in his defenses that there would be detriment to the

                                                  -8-
1-10-2900


public because he had already served in three of his offices for over three years and the public had

voted to elect him based on his plans and insight. Yet the Illinois Supreme Court has ousted

someone holding dual offices for approximately 12 years. See Swailes, 101 Ill. 2d at 469, 463

N.E.2d at 436. Moreover, the notion that incompatibility could be defeated by the fact that

people voted for the candidate would be an exception swallowing the rule. Generally, this court

has considered "great public inconvenience and detriment" in the context of the financial cost to

the public and whether personnel or student disruption would take place as the result of an ouster.

Scarpelli, 371 Ill. App. 3d at 235, 862 N.E.2d at 253 (and cases cited therein). Price made no

claim of public detriment in these terms, let alone submit evidence on the issue. Moreover, Price's

conclusory denial of compatibility fails for the reasons already stated. Accordingly, Price's

argument fails.

                                     II. The State's Intervention

       Price argues that the circuit court erred in granting the State leave to intervene, because

Doe filed his petition without requesting that the State's Attorney or Attorney General bring suit,

or obtaining their refusal to sue, and thus lacked standing to sue on behalf of the State. The

purpose of the intervention is to expedite litigation by disposing of the entire controversy among

the persons involved in one action to prevent a multiplicity of lawsuits. Argonaut Insurance Co.

v. Safway Steel Products, Inc., 355 Ill. App. 3d 1, 7, 822 N.E.2d 79, 84 (2004). The intervention

statute is remedial in nature and as such, should be construed liberally. Id. Intervention as a

matter of right should be allowed upon consideration of issues of timeliness, inadequacy of

representation, and sufficiency of interest. Safway, 355 Ill. App. 3d at 8, 822 N.E.2d at 85. The

                                                 -9-
1-10-2900


decision to allow or deny intervention, whether permissive or as of right, is a matter of sound

judicial discretion that will not be reversed absent an abuse of that discretion. Safway, 355 Ill.

App. 3d at 7, 822 N.E.2d at 84.

        Price claims that because Doe and Thompson lacked standing, there was no cause of

action pending for intervention by the State. This is incorrect. In Illinois, lack of standing in a

civil case is an affirmative defense, which will be forfeited if not raised in a timely fashion in the

trial court. Greer v. Illinois Housing Development Authority, 122 Ill. 2d 462, 508, 524 N.E.2d

561, 582 (1988). Thus, under Illinois law, issues of standing do not implicate the court's subject

matter jurisdiction. See Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 252-53, 930

N.E.2d 895, 916 (2010).

        In this case, the State moved to intervene before Price filed his motion to dismiss.

Properly filed motions should generally be heard and disposed of in the order in which they are

filed. In re Dominique F., 145 Ill. 2d 311, 324, 583 N.E.2d 555, 561 (1991). Moreover, the

State sought to intervene as a matter of right for the very reasons Price raised a day later in his

motion to dismiss. Price does not argue that the State's motion was untimely. He agrees that the

State is the proper representative and interested party in the matter. The circuit court could

consider that had it dismissed the action before deciding the State's motion to intervene, the likely

outcome would have been the State bringing a separate quo warranto action, which runs against

the general purpose of intervention. Given the facts and circumstances of the case, the circuit

court did not abuse its discretion in granting the State leave to intervene in this case.



                                                  -10-
1-10-2900


                            III. Price's Section 2-615 Motion to Dismiss

       Finally, Price argues that the circuit court erred in denying his motion to dismiss the

State's amended complaint for failure to state a claim, pursuant to section 2-615 of the Code. See

735 ILCS 5/2-615 (West 2008). The State, relying on DuPage Forklift Service, Inc. v. Material

Handling Services, Inc., 195 Ill. 2d 71, 86, 744 N.E.2d 845, 853 (2001), argues that the denial of

the section 2-615 motion is an interlocutory order that merges with the judgment for the purposes

of appellate review. However, that case addressed the application of collateral estoppel where a

federal court entered summary judgment on one count and dismissed a second count, but the

relevant parties ultimately settled their dispute by agreeing to dismiss their lawsuits with prejudice.

Material Handling Services, Inc., 195 Ill. 2d at 82-86, 744 N.E.2d at 852-53. In Illinois, a court

of review has jurisdiction to review an interlocutory order that constitutes a procedural step in the

progression leading to the entry of the final judgment from which an appeal has been taken. E.g.,

Knapp v. Bulun, 392 Ill. App. 3d 1018, 1023, 911 N.E.2d 541, 547 (2009). The denial of the

motion to dismiss logically precedes the grant of summary judgment because a motion for

summary judgment ordinarily assumes, for the purpose of the motion, that the complaint states a

legally viable cause of action. Hampton v. Cashmore, 265 Ill. App. 3d 23, 25-26, 637 N.E.2d

776, 778 (1994). Thus, the denial of the motion to dismiss is reviewable here.

       However, the State correctly notes the unique nature of the State's amended complaint:

       "A complaint in quo warranto is not, in the strict sense, a pleading. Following the

       function of the ancient writ, the complaint is the voice of sovereignty calling upon the

       defendant to answer by what authority he acts. The plaintiff is not required to either

                                                 -11-
1-10-2900


       allege or prove any facts. *** The burden is on the defendant [to disclaim or justify]. If

       he attempts to justify, he must allege and prove facts which justify his acts. *** The

       defendant, not the plaintiff, must, by his answer, tender the issues on which the rights

       claimed by him are to be litigated." People ex rel. Ray v. Lewistown Community High

       School, 388 Ill. 78, 86-87, 57 N.E.2d 486, 491 (1944).

See also People ex rel. Daley v. Datacom Systems Corp., 176 Ill. App. 3d 697, 712-13, 531

N.E.2d 839, 848 (1988) (following Lewistown Community High School).

Indeed, the provision of the Code governing quo warranto complaints follows the common law,

stating that the State "need not set forth the basis of the challenge, but may in general terms allege

that the defendant is exercising the claimed right without lawful authority and call upon the

defendant to show by what warrant he, she or it exercises it." 735 ILCS 5/18-103 (West 2008).

       Price acknowledges that the complaint may be stated in general terms, but argues that

conclusory allegations conflict with this court's statements in Brown and Scarpelli that

incompatibility must be determined on a case-by-case basis. See, e.g., Brown, 356 Ill. App. 3d at

1100, 828 N.E.2d at 310 ("We view the question before us to be one governed primarily by the

specific characteristics of the two offices under review, and the analysis will of necessity be case

specific."). Although Price does not mention it, we note that in Claar, this court affirmed the

dismissal of a quo warranto complaint "when it merely listed, in a general fashion, the duties of

each office and stated conclusorily that the duties conflicted." Brown, 356 Ill. App. 3d at 1101

(citing Claar, 293 Ill. App. 3d at 217, 687 N.E.2d at 561). However, Claar was not called upon

to consider the unique pleading standards for quo warranto under statutory and case law,

                                                 -12-
1-10-2900


apparently because it was not raised by the parties in that case. The fact that a judicial analysis of

incompatibility ultimately turns on the specific characteristics of the offices at issue does not

require that the State's quo warranto complaint detail those characteristics. Moreover, given our

ruling that summary judgment was proper, it is apparent that the State could allege and prove

incompatibility in this case. Accordingly, we conclude that the circuit court did not err in denying

Price's section 2-615 motion to dismiss.

                                           CONCLUSION

        In sum, the circuit court did not err in granting summary judgment to the State. The

circuit court did not abuse its discretion in granting the State leave to intervene. Lastly, the circuit

court did not err in denying Price's section 2-615 motion to dismiss. For all of the aforementioned

reasons, the judgment of the circuit court of Cook County is affirmed.

        Affirmed.




                                                  -13-
              1-10-2900


Plea se Use
                                   REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Following                                       (Front Sheet to be Attached to Each Case)
Form:


Complete
TITLE
of Case                   THE PEOPLE ex rel. ANITA ALVAREZ, State’s Attorney of Cook County,
                                                  Plaintiff-Appellee,
                          v.

                          KEITH PRICE,
                                                            Defendant-Appellant.



Docket No.                                                           No. 1-10-2900
                                                                Appellate Court of Illinois
COURT                                                         First District, THIRD Division

                                                                     March 16, 2011
Opinion                                                          (Give month, day and year)
Filed

                                  JUSTICE STEELE delivered the judgment of the court, with opinion:

JUSTICES                          Presiding Justice Quinn and Justice Neville                                          concurred
                                 in the judgment and opinion.


                                            Lower Court and Trial Judge(s) in form indicated in the margin:
                                                 Circuit Court of Cook County, Chancery Division
                                  The Honorable           Mark A. Ballard                             , Judge Presiding.
APPEAL from
the Circuit Ct. of
Cook County,
Chancery Div.
                                        Indicate if attorney represents APPELLANTS or APPELLEES and include
                                             attorneys of counsel. Indicate the word NONE if not represented.
                          Attorney for Defendant-Appellant:          Law Offices of Dalal M. Jarad, of Schaumburg, IL
                                                                     (Dalal M. Jarad, of Counsel)

For
APPELLANTS,
John Doe, of
Chicago.
                          Attorneys for Plaintiff-Appellee:          Anita Alvarez, State’s Attorney of Cook County, of Chicago,
For                                                                  IL
APPELLEES,
                                                                     (Patrick T. Driscoll, Jr., Deputy State’s Attorney, Louis R.
Smith and Smith
of Chicago,                                                          Hegeman, Supervisor, and Thomas Cargie, Assistant State’s
Joseph Brown,                                                        Attorney, of Counsel)
(of Counsel)

Also add
attorneys for
third-party
appellants or
appellees.


                                                                           -14-